DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claim Objections
Claims 2-5 and 11 are objected to because of the following informalities:  The claims recite the parentheses, which does not present the limitations in a clear manner.  It is not clear Applicants intend the language recited inside the parentheses to be required in the claimed invention.   Please remove parenthesis.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Aimatsu et al. (WO 2013/077295 A1).
Regarding claims 1, 12 and 13, Aimatsu et al. teach  (see paragraphs [0168]-[0176], [0187] and [0194] table 3), in comparative example 3, formation of a retardation film by a production method comprising a step for subjecting a liquid crystal composition film obtained by applying a liquid crystal composition comprising a polymerizable liquid crystal monomer LC242, a polymerizable non-liquid crystal monomer ATMPT and a photopolymerization initiator Irgacure 184 to an orientation treatment at 40°C for 2 minutes, a step for irradiating the liquid crystal composition film with ultraviolet rays using an ultra-high pressure mercury lamp to 
absorption of 239 nm, ATMPT has a wavelength of maximum absorption of 237 nm in the light of the description in paragraph [0273] of the present specification and Irgacure 184 has a wavelength of maximum absorption of 240 nm. Therefore, formula (i) and formula (ii) recited
in claim 1 is fulfilled.
Aimatsu et al. and instant claims teach the same polymerizable liquid crystal compound, photopolymerization initiator and crosslinking agent. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. [MPEP 2112.01 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)].  It is also obvious to one of ordinary skilled in the art that Formulas (i) and (ii) have been met by Aimatsu et al. 
In the light of the disclosure in paragraph [0040], it is considered that in the orientation treatment step, a drying step is simultaneously carried out, and in the step for heating at 90°C for 3 minutes, not only a portion yet to be cured but also an anisotropic region that has been already cured with ultraviolet are irradiated throughout the liquid crystal composition film.
Claims 1-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kasai et al. (US 2017/0022416 A1) in view of Nakajima et al. (WO 2017/110638A1; citations from US 2019/0225884 A1).
egarding claims 1-6 and 9-10, Kasai et al. (see abstract, claims, examples, paragraphs [0005, 0273-0281 & 0284-0291] and table 1) teach in examples 1-4, 6-9, 11 and 12, for a problem of reducing a decrease in the phase difference value when exposed to a high temperature environment, formation of a liquid crystal cured film exhibiting reciprocal wavelength dispersibility and fulfilling 100 nm < Re(550 nm) < 150 nm using a composition comprising a polymerizable liquid crystal A (wavelength of maximum absorption: Amax (LC); 350 nm) and OXE-03 (wavelength of maximum absorption A (B); 355 nm) as a photopolymerization initiator. The polymerizable liquid crystal A corresponds to the compound represented by formula (I) in claim 5, and thus it is highly probable that formula (iv) recited in claim 2 is fulfilled. In the light of the description in paragraph [0171] of the present specification, OXE-03 is an o-acyloxime compound and has the structural moiety similar to that of OXE-04 used in examples of the present application, and it is highly probable that formula (vi) recited in claim 3 is fulfilled.
	Kasai et al. do not indicate that a crosslinking agent fulfilling λc1≤ 250 nm is included, wherein λc1 is a wavelength of at least one maximum absorption in the optical absorption spectrum of 200 nm—-500 nm inclusive, and thus the invention is different from the invention as recited in claims 1-6 and 9-10. However, Nakajima et al. (see paragraphs [0180]-[0217] and [0279]- [0354]) indicates that by adding a polyfunctional (meth) acrylate compound to a composition comprising a polymerizable liquid crystal compound and a polymerization initiator, a liquid crystal cured layer having suppressed orientation defects may be formed and the polyfunctional (meth) acrylate compound preferably used is A-TMMT or A-DPH-6P. In the light of the description in paragraphs [0333] and [0334] of the present application, A-TMMT and A-DPH-6P fulfilled λc1≤ 250 nm.

As a result, because A-TMMT and A-DPH-6P fulfilling λc1≤ 250 nm, formula (vii) recited in claim 4 is fulfilled. Even if it is assumed that the invention disclosed in Kasai et al. is different from the invention as in claims 2-3 because formula (iv) recited in claim 2 or
formula (vi) recited in claim 3 is not fulfilled, a person skilled in the art could have used, as appropriate, a liquid crystal compound and a photopolymerization initiator having molar absorbance coefficients fulfilling formula (iv) and formula (vi), respectively, for a desired photo reactivity.
	Regarding claim 7, Kasai et al. do not teach the crosslinking agent is a bifunctional monomer as instantly claimed. However, Nakajima et al. (see paragraph [0294-0295]) indicates that a polyfunctional, specifically bifunctional acrylate compound which is 3.8-mole ethylene oxide adduct of bisphenols A diacrylate is used. The polyfunctional acrylate compound has, although the number of added ethylene oxide is different, approximately the same structure as A-BPE-20 described in paragraph [072] of the present specification. Therefore, in the light of the description in paragraph [0274] table 5 of the present specification, it is highly probable that the 3.8-mole ethylene oxide adduct of bisphenols A diacrylate has a wavelength of maximum absorption at around 235 nm.
.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kasai et al. (US 2017/0022416 A1) in view of Nakajima et al. (WO 2017/110638A1; citations from US 2019/0225884 A1) as applied to claims  1-7 and 9-11 above, and further in view of Okamoto et al. (JP 2012/216682 A1).
	Regarding claim 8, Kasai et al. do not teach the crosslinking agent is a compound having an alicyclic structure as instantly claimed. However, it is well known to use NK Ester A-DCP
(produced by Shin-Nakamura Chemical Co., Ltd.) which is a polyfunctional acrylate as a crosslinking agent in a photopolymerizable composition (for example, see Okamoto et al., paragraphs [0118]-[0126]). NK Ester A-DCP has an alicyclic structure and has a wavelength of maximum absorption at 217 nm in the light of the description in paragraph [0268] table 1 of the present specification. Therefore, a person skilled in the art could have easily used NK Ester A-DCP when adding a polyfunctional (meth) acrylate compound in the invention disclosed in
Kasai et al. on the basis of the well-known feature.
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Nezu (JP 2010-236113 A; see paragraphs [0030 & 0076]) teaches the polymerizable liquid crystal compound is a compound represented by formula (I) as instantly claimed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786.  The examiner can normally be reached on Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722